UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-13458 SCOTT’S LIQUID GOLD-INC. (Name of small business as specified in its charter) Colorado 84-0920811 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4880 Havana Street, Suite 400, Denver, CO 80239 (Address of principal executive offices and Zip Code) (303) 373-4860 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.10 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.¨YesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Accelerated filer¨ Non-acceleratedfiler¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)¨YesxNo The aggregate market value of the common stock held by non-affiliates of the issuer was $3,359,303 on June30, 2015. As of March 29, 2016, there were 11,710,745 shares of common stock, $0.10 par value per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information required by Part III is incorporated by reference to the Registrant’s definitive Proxy Statement for the Annual Meeting of Shareholders to be filed within 120 days after December31, 2015. CAUTIONARY NOTE ON FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of U.S. federal securities laws. All statements, other than statements of historical facts, included in this Report that address activities, events, or developments with respect to our financial condition, results of operations, or economic performance that we expect, believe, or anticipate will or may occur in the future, or that address plans and objectives of management for future operations, are forward-looking statements. You can typically identify forward-looking statements by the use of words, such as “may,” “could,” “should,” “assume,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” and other similar words. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements and our performance inherently involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements. Factors that would cause or contribute to such differences include, but are not limited to: · changing consumer preferences and the continued acceptance of each of our significant products in the marketplace; · the degree of success of any new product or product line introduction by us including our Scott’s Liquid Gold® Floor Restore product, which we introduced late in the fourth quarter of 2013; · competitive factors, including any decrease in distribution of (i.e., retail stores carrying) our significant products; · continuation of our distributorship agreement for Montagne Jeunesse skin care products and Batiste Dry Shampoos; · the need for effective advertising of our products and limited resources available for such advertising; · new competitive products and/or technological changes; · dependence upon third party vendors and upon sales to major customers; · the availability of necessary raw materials and potential increases in the prices of these raw materials; · changes in the regulation of our products, including applicable environmental and U.S. Food And Drug Administration (“FDA”) regulations; · the continuing availability of financing on terms and conditions that are acceptable to us; · future losses which could affect our liquidity; · the loss of any executive officer; and · other matters discussed in this Report, including the risks described in the Risk Factors section of this Report.
